DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recited the limitation “wherein the outer wrapper is permeable,” but fails to recite whether the outer wrapper is permeable to air, to a gas other than air, to moisture, to a liquid other than water, or to another substance, thus rendering the claim indefinite.
International Search Report
VIIITAL LLC (WO 2016/040580 A1), ROTMANSD BENSON & HEDGES (CA 2211571 A1), Beeson (US 2017/0064955), BRITISH AMERICAN TOBACCO CO (WO 2010/043475 A1) and Markel (US 8267095) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/GB2018/52168 to which the instant application claims priority.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 11-12 are rejected under 35 U.S.C. 102((a)(1) and 35 U.S.C. 102((a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over VIIITAL LLC (WO 2016/040580 A1), hereinafter VIIITAL as evidenced by The Free Dictionary.

Claim 2: In an embodiment, the first and second smokable materials are different from each other or, at least, it would have been obvious to one of ordinary skill in the art to select and use first and second smokable materials that are different from each other with a reasonable expectation of obtaining a suitable smoking article.
Claim 4: In a disclosed embodiment, the first tube 102 including the open space 112 is a right circular cylinder ([0043], Figures 1 and 4A-4C), therefore the open space (hollow channel) is substantially cylindrical in shape.
Claim 5: The first tube 102 which contains smokable material 110 extends (located) around and defines the periphery of the open space.  In other embodiments, the inner surface 106 of the tube at the open end comprises an adhesive face 120 (Fig. 
Claim 6: The first and/or second smokable material comprises tobacco in some embodiments ([0047], [0054]) or, at least, it would have been obvious to one of ordinary skill in the art to select and use tobacco as the first and/or second smokable material(s).
Claim 7: The second smokable material comprises cannabis, mesquite or other smokable material (reads on botanical) in some embodiments [0054] or, at least, it would have been obvious to one of ordinary skill in the art to select and use a botanical material as the second smokable material.
Claim 8.  The second rod of smokable material comprises an outer wrapper of cigarette paper 206 comprising inner surface 210 [0054].
Claim 11: The cigarette 200 comprises a filter element [0054] in the form of a filtration zone.
Claim 12: A kit is defined as “A set of articles or implements used for a specific purpose.” (The Free Dictionary,  definition 1a).  Therefore the modular smoking article comprising unit 100 and cigarette 200 discussed above comprises a kit.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VIIITAL as evidenced by ISO Standard 2965:2019.
Claim 9. VIIITAL does not disclose that the outer wrapper of cigarette 200 is permeable.  However, it is well known in the art that cigarette paper is permeable to air, as evidenced by ISO Standard 2965:2019 “Materials used as cigarette papers, filter plug wrap and filter joining paper, including materials having a discrete or oriented permeable zone and materials 
Claim 10: The rod 202 is inserted into the open end of tube 102 and surface 106 contacts the surface of cigarette paper 206 within open space 112 [0056].  One of ordinary skill in the art would have found it obvious that the second rod is configured to be held within the open space of the first rod by friction (interference fit) in order for the assembled smoking article to be smoked without the cigarette falling out.
Claim 17: VIIITAL discloses a package 400 comprising units 100, rolling material 414 and smokable material 412 (Fig. 6, [0065]-[0068]).  A package comprising the modular smoking article comprising unit 100 and an assembled cigarette 200 configured to be received by unit 100 would have been an obvious variation of the disclosed package.

Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock et al (US 2011/0259352) in view of VIIITAL and as evidenced by The Free Dictionary and by ISO Standard 2965:2019.
Claim 1: In reference to Figs. 6-8, Woodcock discloses a smoking article (tobacco industry product) comprising a coaxial core of smokable material 17 (corresponds to a second rod of second smokable material) positioned within a rod of smokable material 11 (corresponds to a first rod of first smokable material) (Abs, [0050]).  

From the disclosure of VIIITAL, one of ordinary skill in the art would have found it obvious to modify the smoking article of Woodcock et al to make the coaxial core, or second rod of second smokable material insertable by the consumer into a hollow channel formed by the first rod of first smokable material and configured to receive the second rod of second smokable material, with the objective of allowing the consumer to combine smokable materials of choice into the smoking article.
Claim 2: VIIITAL discloses that the first and second smokable materials can be different from each other [0055].  Woodcock et al discloses that the core may contain a different smokable material than the annular rod [0039].  It would have been obvious to 
Claim 3: The hollow channel of Woodcock et al as modified by VIIITAL extends along the entire length of the rod of first smokable material.
Claim 4: The second rod of second smokable material 17 of Woodcock et al is a substantially cylindrical annular rod (Fig 11, [0039]), therefore making the hollow channel in the first rod of first smokable material of Woodcock et al as modified by VIIITAL as substantially cylindrical would have been obvious to one of ordinary skill in the art to receive the second rod of second smokable therein.
Claim 5: The first rod of first smokable material of Woodcock et al as modified by VIIITAL forms an annular rod (tubular element) around the periphery of the hollow channel (see Woodcock et al, Figs 6-8 and 11, [0039]).
Claim 6: The first and/or second smokable material of Woodcock et al comprises tobacco in some embodiments [0039] or, at least, it would have been obvious to one of ordinary skill in the art to select and use tobacco as the first and/or second smokable material(s).
Claim 7: The second smokable material of VIIITAL comprises cannabis, mesquite or other smokable material (reads on botanical) in some embodiments [0054].  Therefore, it would have been obvious to include a botanical in the smokable material of Woodcock et al as modified by VIIITAL.
Claim 8.  The second rod of smokable material of Woodcock et al comprises an outer wrapper of sheet material [0052].

Claim 10: One of ordinary skill in the art would have found it obvious that the second rod is configured to be held within the hollow channel of the first rod by friction (interference fit) in the smoking article of Woodcock et al as modified by VIIITAL in order for the assembled smoking article to be smoked without coming apart.
Claim 11: The smoking article of Woodcock et al comprises a filter element [0045].
Claim 12: A kit is defined as “A set of articles or implements used for a specific purpose.” (The Free Dictionary).  Therefore the modular smoking article in the smoking article of Woodcock et al as modified by VIIITAL comprising the second rod of smokable material insertable by the consumer and first rod of smokable material comprising a hollow channel and configured to receive the second rod of smokable material comprises a kit.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishra et al (8282739) discloses other cigarettes having user insertable additive inserts positioned within.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748